DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-5) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felipe Oviedo et al (hereinafter Oviedo) “Fast classification of small X-ray diffraction datasets using physics-based data augmentation and deep neural networks” 32nd Conference on Neural Information Processing Systems (NIPS 2018).
Re claim 1, Oviedo discloses a method of identifying and analyzing materials, the method comprising: (a) selecting at least two elements (See section 2.3); (b) collecting data of a plurality of compounds analyzed to be producible by the at least two elements (See section 2.3); (c) preparing image or spectrum-type analysis data for each of the plurality of collected compounds (See section 2.4); (d) selecting binary or higher-order compounds from among the plurality of compounds to mix the selected compounds at a predetermined mixing ratio, and generating training data comprising resultant data obtained by combining and processing the image or spectrum-type analysis data according to the predetermined mixing ratio (See section 

Re claim 2, Oviedo discloses wherein chemical analysis and material analysis data analyzed in advance is used as the analysis data of the plurality of compounds. (See section 2.1-2.2)

Re claim 3, Oviedo discloses wherein said preparing the image or spectrum-type analysis data for each of the plurality of collected compounds comprises using an actually analyzed result or using material information about each of the compounds to simulate and obtain a corresponding analysis image or spectrum using a program. (See section 2.3-2.4)

Re claim 4, Oviedo discloses wherein the image or spectrum-type analysis data is XRD data, XPS data, IR data, or a transmission electron microscope diffraction pattern. (See section 2.1-2.5)

Re claim 5, Oviedo discloses wherein the machine learning is performed through a convolutional neural network (CNN). (See section 2.5)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 17, 2021